                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JESSE RYAN ROGSTAD,
                                               Case No. 1:19-cv-00176-BLW
                      Plaintiff,
                                               INITIAL REVIEW ORDER
        v.                                     BY SCREENING JUDGE

 LIEUTENANT OVERGAARD,

                      Defendant.



       The Clerk of Court conditionally filed Plaintiff Jesse Ryan Rogstad’s Complaint

as a result of Plaintiff’s status as an inmate and in forma pauperis request. The Court now

reviews the Complaint to determine whether it or any of the claims contained therein

should be summarily dismissed under 28 U.S.C. §§ 1915 and 1915A. Having reviewed

the record, and otherwise being fully informed, the Court enters the following Order.

   1. Screening Requirement

       The Court must review complaints filed by persons who cannot pay the filing fee

and prisoners seeking relief against a governmental entity or an officer or employee of a

governmental entity to determine whether summary dismissal is appropriate. The Court

must dismiss a complaint or any portion thereof that states a frivolous or malicious claim,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) & 1915A(b).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
   2. Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

       To state a plausible civil rights claim under 42 U.S.C. § 1983, a plaintiff must

allege a violation of rights protected by the Constitution or created by federal statute

proximately caused by conduct of a person acting under color of state law. Crumpton v.

Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

   3. Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction. He

alleges that, in the spring of 2018, Lieutenant Overgaard came into his cell at 3:00 a.m.

and slid his mattress back by the bunk. Plaintiff told Overgaard to get out of his cell.

Overgaard then pushed Plaintiff against the wall and bed, cracking his head and leaving a

huge scar on the back of his head. (Dkt. 3, p. 2.) Plaintiff asserts that these acts violated

his federal constitutional and state law rights.

   4. Substantive Standards of Law

       Unconstitutionally excessive force occurs when a government actor subjects a

prisoner to gratuitous or disproportionate force that has no object but to inflict pain.

Whitley v. Albers, 475 U.S. 312, 320-21 (1986). Under the Eighth Amendment, force is

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
deemed legitimate in a custodial setting as long as it is applied “in a good faith effort to

maintain or restore discipline [and not] maliciously and sadistically to cause harm.” Id.

       To determine if an application of force was applied maliciously and sadistically to

cause harm, a variety of factors are considered including: “the need for the application of

force, the relationship between that need and the amount of force used, the threat

reasonably perceived by the responsible officials, and any efforts made to temper the

severity of a forceful response.” Hudson v. McMillian, 503 U.S. 1, 7-8 (1992); see also

Whitley, 475 U.S. at 321; Harris v. Chapman, 97 F.3d 499, 505 (11th Cir. 1996). From

consideration of such factors, “inferences may be drawn as to whether the use of force

could plausibly have been thought necessary, or instead evinced such wantonness with

respect to the unjustified infliction of harm as is tantamount to a knowing willingness that

it occur.” Whitley, 475 U.S. at 321.

       A state law claim of civil battery consists of an intentional, unpermitted contact

upon the person of another which is unlawful, harmful or offensive. White v. University

of Idaho, 118 Idaho 400, 797 P.2d 108 (1990). The intent necessary for battery is the

intent to commit the act, not the intent to cause harm. Id.

   5. Discussion

   Though sparse, Plaintiff’s allegations state a federal and state law claim upon which

he can proceed. This Order does not guarantee that any of Plaintiff’s claims will be

successful or that they have been presented in a procedurally proper manner. Rather, this

Order merely finds that Plaintiff’s claims are plausible—meaning that these claims will



INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
not be summarily dismissed at this time but should proceed to the next stage of litigation.

This Order is not intended to be a final or a comprehensive analysis of Plaintiff’s claims.

   6. Request for Appointment of Counsel

       Plaintiff also seeks appointment of counsel. Unlike criminal defendants, prisoners

and indigents in civil actions have no constitutional right to counsel unless their physical

liberty is at stake. Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 25 (1981). Whether a

court appoints counsel for indigent litigants is within the court’s discretion. Wilborn v.

Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

       In civil cases, counsel should be appointed only in “exceptional circumstances.”

Id. To determine whether exceptional circumstances exist, the court should evaluate two

factors: (1) the likelihood of success on the merits of the case, and (2) the ability of the

plaintiff to articulate the claims pro se considering the complexity of legal issues

involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Neither factor is

dispositive, and both must be evaluated together. Id.

       Plaintiff’s Complaint, liberally construed, appears to state a claim upon which

relief could be granted if the allegations are proven at trial. However, without more than

the bare allegations of the Complaint, the Court does not have a sufficient basis upon

which to assess the merits at this point in the proceeding. The legal issues in this matter

do not appear to be complex. Based on the foregoing, the Court will deny Plaintiff’s

request for appointment of counsel without prejudice. If it seems appropriate later in this

litigation, the Court will reconsider appointing counsel.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
       A federal court has no authority to require attorneys to represent indigent litigants

in civil cases under 28 U.S.C. § 1915(e)(1) or under the Court’s inherent authority.

Mallard v. U.S. Dist. Court for S. Dist. of Iowa, 490 U.S. 296, 298 (1989) (holding that

the appointment of counsel provision in § 1915, formerly found in subsection (d), does

not “authorize[] a federal court to require an unwilling attorney to represent an indigent

litigant in a civil case. Rather, when a Court “appoints” an attorney, it can do so only if

the attorney voluntarily accepts the assignment. Id. The Court has no funds to pay for

attorney fees in civil matters such as this one, and it is often difficult to find attorneys

willing to work on a case without payment—especially in prisoner cases, where contact

with the client is particularly difficult. For these reasons, Plaintiff should attempt to

procure counsel on a contingency or other basis, if possible.

                                           ORDER

       IT IS ORDERED:

       1.     Plaintiff’s Request for Appointment of Counsel (contained in the

              Complaint) is DENIED.

       2.     Defendant Lieutenant Overgaard will be allowed to waive service of

              summons by executing, or having their counsel execute, the Waiver of

              Service of Summons as provided by Fed. R. Civ. P. 4(d) and returning it to

              the Court within 30 days. If Defendants choose to return the Waiver of

              Service of Summons, the answer or pre-answer motion will be due in

              accordance with Rule 12(a)(1)(A)(ii). Accordingly, the Clerk of Court will



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
           forward a copy of the Complaint (Dkt. 3), a copy of this Order, and a

           Waiver of Service of Summons to the following counsel: Mark Kubinski,

           Deputy Attorney General for the State of Idaho, Idaho Department of

           Corrections, 1299 North Orchard, Ste. 110, Boise, Idaho 83706 on behalf of

           Defendant.

     3.    Should any entity determine that the individuals for whom counsel for the

           entity was served with a waiver are not, in fact, its employees or former

           employees, or that its attorney will not be appearing for the entity or for

           particular former employees, it should file a notice within the CM/ECF

           system, with a copy mailed to Plaintiff, indicating which individuals for

           whom service will not be waived.

     4.    If Plaintiff receives a notice from Defendants indicating that service will

           not be waived for an entity or certain individuals, Plaintiff will have an

           additional 90 days from the date of such notice to file a notice of physical

           service addresses of the remaining Defendants, or claims against them will

           be dismissed without prejudice without further notice.

     5.    The parties must follow the deadlines and guidelines in the Standard

           Disclosure and Discovery Order for Pro Se Prisoner Civil Rights Cases,

           issued with this Order.

     6.    Any amended pleadings must be submitted, along with a motion to amend,

           within 150 days after entry of this Order.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
     7.    Dispositive motions must be filed no later than 300 days after entry of this

           Order.

     8.    Each party must ensure that all documents filed with the Court are

           simultaneously served upon the opposing party (through counsel if the

           party has counsel) by first-class mail or via the CM/ECF system, pursuant

           to Federal Rule of Civil Procedure 5. Each party must sign and attach a

           proper mailing certificate to each document filed with the court, showing

           the manner of service, date of service, address of service, and name of

           person upon whom service was made.

     9.    The Court will not consider ex parte requests unless a motion may be heard

           ex parte according to the rules and the motion is clearly identified as

           requesting an ex parte order, pursuant to Local Rule of Civil Practice before

           the United States District Court for the District of Idaho 7.2. (“Ex parte”

           means that a party has provided a document to the court, but that the party

           did not provide a copy of the document to the other party to the litigation.)

     10.   All Court filings requesting relief or requesting that the Court make a ruling

           or take an action of any kind must be in the form of a pleading or motion,

           with an appropriate caption designating the name of the pleading or motion,

           served on all parties to the litigation, pursuant to Federal Rule of Civil

           Procedure 7, 10 and 11, and Local Rules of Civil Practice before the United




INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
